 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       SHAINAZ AWADAN,                                No. 2:17-cv-01148-KJM-AC (PS)
12                       Plaintiff,
13            v.                                        ORDER
14       REEBOK CORPORATE
         HEADQUARTER, a/k/a REEBOK
15       INTERNATIONAL LTD.,
16                       Defendant.
17

18           This matter is before the undersigned pursuant to Local Rule 302(c)(21). On August 20,

19   2019, defendant filed a motion to compel plaintiff’s deposition, with a noticed hearing date of

20   September 11, 2019. ECF No. 43. Discovery in this matter was to be completed by January 11,

21   2019.1 ECF No. 30. Therefore, the court construes defendant’s motion as also seeking to modify

22   the scheduling order to reopen discovery. The court finds it appropriate to reopen discovery in

23   this case until October 4, 2019 (the date of the pre-trial conference before the assigned District

24   Judge), for the limited purpose of considering the motion to compel and, if ordered, conducting

25
     1
26    The court’s pre-trial scheduling order specified that “‘completed’ means that all discovery shall
     have been conducted so that all depositions have been taken and any disputes relative to
27   discovery shall have been resolved by appropriate order if necessary and, where discovery has
     been ordered, the order has been complied with.” ECF No. 30 at 2. Further, all motions to
28   compel discovery were to be heard no later than December 19, 2018. Id.
                                                       1
 1   plaintiff’s deposition.
 2           Nevertheless, the court will deny without prejudice defendant’s motion to compel for
 3   failure to comply with the Local Rules governing discovery disputes. In the motion, defense
 4   counsel indicates that, pursuant to the court’s Standing Orders, the pre-filing meet and confer
 5   requirement does not apply to this motion because plaintiff is not represented by counsel. ECF
 6   No. 43 at 2. The undersigned is uncertain what portion of her Standing Orders give this
 7   impression. Absent citation to specific authority to the contrary, defendant must comply with the
 8   meet-and-confer requirements of Local Rule 251, or one of its applicable exceptions.
 9           Accordingly, IT IS HEREBY ORDERED THAT:
10       1. The discovery period in this case is reopened until October 4, 2019 for the limited purpose
11           of considering the motion to compel and, if ordered, conducting plaintiff’s deposition;
12       2. Defendant’s motion to compel (ECF No. 43) is DENIED without prejudice to its renewal
13           following satisfaction of the meet-and-confer requirements under the Local Rules; and
14       3. The hearing set for September 11, 2019 is VACATED.
15           IT IS SO ORDERED.
16   DATED: August 23, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
